1 Reported in 219 N.W. 913.
Plaintiff alleged in his complaint that he had rendered services for defendant as an accountant and income tax specialist which resulted in a saving to defendant of more than $1,000 in the amount of its income tax, and that the reasonable value of such services was 25 per cent of the amount so saved. He asked judgment for the sum of $250. The answer denied each and all the allegations of *Page 574 
the complaint. The court directed the jury to find a verdict for plaintiff for the reasonable value of his services, and they returned a verdict for the amount claimed. Defendant appealed from an order denying its alternative motion for judgment or a new trial.
The record discloses numerous errors in excluding evidence by which defendant sought to prove that it had never employed plaintiff, and that no reduction or saving whatever had been effected in the amount of its income tax as assessed and fixed by the revenue department some considerable time before plaintiff claims to have performed any services in the matter. For these errors a new trial must be and is granted.